Citation Nr: 1105106	
Decision Date: 02/08/11    Archive Date: 02/18/11

DOCKET NO.  07-14 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

1.  Entitlement to an effective date earlier than June 28, 2005 
for the assignment of a 40 percent evaluation for the bilateral 
hearing loss disability. 

2.  Entitlement to an effective date prior to June 28, 2005, for 
the grant of service connection for tinnitus. 


REPRESENTATION

Veteran represented by:  The American Legion


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel



INTRODUCTION

The Veteran had active military service from October 1968 to 
April 1977.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a February 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.  By that rating action, the RO assigned a 50 
percent rating to the service-connected bilateral hearing loss, 
effective June 28, 2005, the date VA received the Veteran's 
informal claim for increased compensation for this disability.  
The RO also granted service connection for tinnitus, effective 
June 28, 2005.  The Veteran appealed the RO's assignment of an 
effective date of June 28, 2005 to the 50 percent disability 
rating to the service-connected bilateral hearing loss and award 
of service connection for tinnitus to the Board. 

The Veteran withdrew his request for a videoconference hearing 
before a Veterans Law Judge.  Therefore, his hearing request is 
deemed withdrawn, and the Board will continue with the appeal.  
See 38 C.F.R. § 20.704(d) (2010).


FINDINGS OF FACT

1.  By a May 1997 rating decision, the RO continued a 10 percent 
disability rating assigned to the service-connected bilateral 
hearing loss. 

2.  The Veteran did not appeal the May 1997 rating action, and 
that decision became final. 

3.  In the interim, the rating criteria for evaluating hearing 
impairment and other diseases of the ear were revised.  

4.  Using the revised 38 C.F.R. § 4.86, exceptional patterns of 
hearing impairment, a January 1997 VA audiological examination 
report yielded VI and VIII hearing acuity in the right and left 
ears, respectively; these findings support a 40 percent 
evaluation for the bilateral hearing loss disability. 

5.  On June 28, 2005, VA received the Veteran's informal claim 
for an increase in compensation for the service-connected 
bilateral hearing loss; the Veteran also requested entitlement to 
service connection for tinnitus, and no evidence of record 
indicates any informal claims prior to that date.


CONCLUSIONS OF LAW

1.  The criteria for an effective date of June 28, 2004, but no 
earlier, for the assignment of a 40 percent disability evaluation 
for bilateral hearing loss have been met.  38 U.S.C.A. § 5110 
(West 2002); 38 C.F.R. § 3.400 (2010).

2.  The criteria for an effective date prior to June 28, 2005 for 
the grant of service connection for tinnitus have not been met.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) 
(concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a 
complete or substantially complete application for benefits, VA 
is required to notify the claimant and his or her representative, 
if any, of any information, and any medical evidence or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. 
§ 3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and (3) 
that the claimant is expected to provide.  

In this case, notice fulfilling the requirements of 38 C.F.R. § 
3.159(b) as to the Veteran's claims for an increased rating for 
bilateral hearing loss and service connection for tinnitus was 
furnished in August 2005, prior to the date of the issuance of 
the appealed rating decision.  See  VAOPGCPREC 8-2003 (Dec. 22, 
2003) (in which the VA General Counsel held that separate 
notification is not required for "downstream" issues following 
a service connection grant, such as initial rating and effective 
date claims).  The Board further notes that, in March 2006, the 
Veteran was notified of VA's practices in assigning disability 
evaluations and effective dates for those evaluations.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The case 
was later readjudicated in an April 2007 Statement of the Case.  
As such, any initial errors of notification to the Veteran have 
been corrected with subsequent action and adjudication, and there 
is no prejudice to the Veteran from such errors.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
claims adjudicated in this decision.  The RO has either obtained, 
or made sufficient efforts to obtain, records corresponding to 
all treatment described by the Veteran.  Since this case concerns 
effective dates, rather than the current severity or etiology of 
the claimed disorders, a further VA examination is not warranted 
under 38 C.F.R. § 3.159(c)(4).

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.

II. Merits Analysis

(i) Earlier Effective Date-Bilateral Hearing loss

The Veteran contends that an earlier effective date prior to June 
28, 2005 is warranted for the award of a 50 percent rating 
assigned to the service-connected bilateral hearing loss 
disability pursuant to the provisions of 38 C.F.R. § 3.114(a)(3) 
(2010).  He maintains that liberalizing amendments to the rating 
criteria  for diseases of the ear and other sense organs that 
became effective on June 10, 1999 showed that he met the 
exception patterns of hearing impairment in a January 1997 VA 
audiological examination.  

Except as otherwise provided, the effective date of the award of 
an evaluation based on an original claim, a claim reopened after 
a final disallowance, or a claim for an increase will be the date 
of receipt of the claim or the date entitlement arose whichever 
is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

The effective date of an increase in disability compensation is 
the earliest date as of which it is factually ascertainable that 
an increase in disability has occurred if a claim is received 
within one year of such date.  Otherwise, the effective date is 
the date of receipt of the claim.  38 C.F.R. § 3.400(o)(2).

A specific claim in the form prescribed by the Secretary must be 
filed in order for benefits to be paid to any individual under 
the laws administered by VA. 38 U.S.C.A. § 5101(a); 38 C.F.R. § 
3.151.  Any communication or action indicating an intent to apply 
for one or more benefits under the laws administered by VA from a 
claimant may be considered an informal claim.  Such informal 
claim must identify the benefit sought.

A report of examination or hospitalization which meets the 
requirements of 38 C.F.R. § 3.157 will be accepted as an informal 
claim for benefits, if the report relates to a disability which 
may establish entitlement.  Once a formal claim for compensation 
has been allowed, receipt of a report of examination or 
hospitalization by VA or uniformed services will be accepted as 
an informal claim for increased benefits.  The date of outpatient 
or hospital examination or date of admission to a VA or uniformed 
services hospital will be accepted as the date of receipt of a 
claim, only when such reports relate to examination or treatment 
of a disability for which service-connection has previously been 
established or when a claim specifying the benefit sought is 
received within one year from the date of such examination, 
treatment or hospital admission.  38 C.F.R. § 3.157.

The United States Court of Appeals for Veterans Claims (Court) 
has held that 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 
3.400(o)(2) are applicable only where an increase in disability 
precedes a claim for an increased disability rating; otherwise 
the general rule of 38 C.F.R. § 3.400(o)(1) applies.  See Harper 
v. Brown, 10 Vet App 125, 126 (1997).  Thus, three possible dates 
may be assigned depending on the facts of the case:

(1) if an increase in disability occurs after the claim is filed, 
the date that the increase is shown to have occurred (date 
entitlement arose) (38 C.F.R. § 3.400(o)(1));

(2) if an increase in disability precedes the claim by a year or 
less, the date that the increase is shown to have occurred 
(factually ascertainable) (38 C.F.R. § 3.400(o)(2));

(3) if an increase in disability precedes the claim by more than 
a year, the date that the claim is received (date of claim) (38 
C.F.R. § 3.400(o)(2)).

Harper, 10 Vet. App. at 126.

Thus, determining an appropriate effective date for an increased 
rating under the effective date regulations involves an analysis 
of the evidence to determine (1) when a claim for an increased 
rating was received and, if possible, (2) when the increase in 
disability actually occurred.  38 C.F.R. §§ 3.155, 3.400(o)(2).

Here, a May 1997 rating decision continued a 10 percent 
disability rating assigned to the service-connected bilateral 
hearing loss.  The Veteran did not appeal this decision and it 
became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160 
(d), 20.200, 20.201, 20.302, 20.1103 (2010).

On June 28, 2005, VA received the Veteran's informal claim for 
increased compensation for the service-connected hearing loss 
disability.  (See Veteran's representative's statement, received 
by VA on June 28, 2005).  By the appealed February 2006 rating 
decision, the RO granted an effective date of June 25, 2008, for 
the assignment of an increased rating of 50 percent for the 
service-connected hearing loss disability.  The RO based its 
determination on a January 2006 VA audiological examination 
report, reflecting that the Veteran had met the schedular 
criteria for a 50 percent rating for the service-connected 
hearing loss under 38 C.F.R. § 4.86a, Diagnostic Code 6100 
(2006). 

Here, because the increase in disability did not occur until 
after the claim was filed with VA on June 28, 2005, the effective 
date should be the date entitlement arose, January 30, 2006.  
Yet, the RO awarded the Veteran an earlier effective date of June 
28, 2005, the date of receipt of his informal claim for an 
increased evaluation for the service-connected bilateral hearing 
loss.  

The Veteran contends that an earlier effective date prior to June 
28, 2005 is warranted for the award of a 50 percent rating 
assigned to the service-connected bilateral hearing loss 
disability pursuant to the provisions of 38 C.F.R. § 3.114(a)(3) 
(2010).  He maintains that liberalizing amendments to the rating 
criteria  for diseases of the ear and other sense organs that 
became effective on June 10, 1999 showed that during a January 
1997 VA audiological examination, he had met the exceptional 
patterns of hearing impairment in both ears and, thus, an 
assignment of a 40 percent rating under 38 C.F.R. § 4.86a (1999).  
An exception to the above-cited earlier effective date rules is 
found at 38 C.F.R. § 5110(g) which provides that where 
compensation, dependency and indemnity compensation, or pension 
is awarded or increased pursuant to any Act or administrative 
issue, the effective date of such award or increase shall be 
fixed in accordance with the facts found but shall not be earlier 
than the effective date of the Act or administrative issue.  In 
no event shall such award of increase be retroactive for more 
than one year from the date of application therefore or the date 
of administrative determination of entitlement, whichever is 
earlier.  38 U.S.C.A. § 5110(g).

The rating criteria for hearing loss were revised after the final 
May 1997 rating decision, wherein the RO continued and confirmed 
a 10 percent rating assigned to the service-connected bilateral 
hearing loss disability.  Amendments to the rating criteria 
became effective on June 10, 1999.  See Schedule for Rating 
Disabilities; Diseases of the Ear and Other Sense Organs, 64 Fed. 
Reg. 25,209 (codified at 38 C.F.R. §§ 4.85, 4.86, 4.87, 4.87a 
(2000)).  The criteria established eleven auditory acuity levels 
designated from I to XI.  Whether viewing the old or new 
criteria, Tables VI and VII as set forth in the regulations are 
to be used to calculate the rating to be assigned.  38 C.F.R. § 
4.85.

Under the regulations in effect prior to the 1999 changes, in 
instances where, because of language difficulties, the Chief of 
the Audiology Clinic or other examiner had to certify that the 
use of both puretone averages and speech discrimination scores 
was inappropriate and Table VIa was to be used to assign a rating 
based on puretone averages. 38 C.F.R. § 4.85(c) (1998).

Under the 1999 revised regulations, when the puretone threshold 
at each of the four specified frequencies (1,000, 2,000, 3,000, 
and 4,000 Hertz) was 55 decibels or more, Table VI or Table VIa 
was to be used, whichever resulted in the higher numeral.  38 
C.F.R. § 4.86(a) (1999).  Additionally, when the puretone 
threshold was 30 decibels or less at 1,000 Hertz, and 70 decibels 
or more at 2,000 Hertz, Table VI or Table VIa was to be used, 
whichever resulted in the higher numeral. Thereafter, that 
numeral had to be elevated to the next higher numeral.  38 C.F.R. 
§ 4.86(b) (1999).  These revisions spelled out a mechanism by 
which a higher rating would be available that did not exist in 
the prior version of the regulation.  Thus, the changes for 
exceptional patterns of hearing impairment found at 38 C.F.R. § 
4.86 constitute a liberalizing change.

Using the revised 38 C.F.R. § 4.86, exceptional patterns of 
hearing impairment, a January 1997 VA audiological examination 
report yielded VI and VIII hearing acuity in the right and left 
ears, respectively.  These findings support a 40 percent 
evaluation for the bilateral hearing loss disability as of 
January 1997.  Thus, the record establishes that the Veteran met 
a higher disability rating of 40 percent under the exceptional 
patterns of hearing impairment as of the effective date of the 
liberalizing law in 1999.

Where compensation is awarded or increased pursuant to a 
liberalizing law, or a liberalizing VA issue approved by the 
Secretary or by the Secretary's direction, the effective date of 
such award or increase shall be fixed in accordance with the 
facts found. 38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114.  In no 
event, however, shall such award or increase be retroactive for 
more than one year from the date on which a veteran submits the 
application for benefits or the date of administrative 
determination of entitlement.  Id.  Therefore, resolving all 
doubt in the Veteran's favor, the Board finds an effective date 
of June 28, 2004, but no earlier, is warranted for the award of a 
50 percent evaluation for the service connected bilateral hearing 
loss disability.

If a claimant requests review of his claim within one year from 
the effective date of a liberalizing regulation, benefits may be 
authorized from the effective date of the liberalizing 
provisions.  38 C.F.R. § 3.114(a)(1).  If a claim is reviewed on 
the initiative of VA more than 1 year after the effective date of 
the law or VA issue, benefits may be authorized for a period of 
one year prior to the date of administrative determination of 
entitlement.  38 C.F.R. § 3.114(a)(2).  If a claimant requests 
review of his claim more than one year after the effective date 
of the law or VA issue, benefits may be authorized for a period 
of one year prior to the date of receipt of such request.  38 
C.F.R. § 3.114(a)(3).

The only way that an effective date of an award can be the same 
date as the effective date of the liberalizing VA administrative 
issue is if the claim is reviewed within a year of the effective 
date of the issue, either at VA or the claimant's initiative. 38 
C.F.R. § 3.114(a)(1).  If the claim is reviewed more than one 
year after the effective date of the issue, either at VA or the 
claimant's initiative, then "benefits may be authorized for a 
period of 1 year prior to the date of receipt of such request." 
38 C.F.R. § 3.114(a)(2),(3).  In this case, as shown above, the 
Veteran's first communication with VA regarding a claim for an 
increased rating after the May 1999 VA liberalizing issue was 
June 28, 2005; therefore the earliest date that the service 
connection benefits may be authorized under the regulation is one 
year prior to the claim, and that is June 28, 2004.

There is of record no communication from the Veteran which could 
serve as a claim to reopen in the period from May 21, 1997, the 
date of the last final denial of the hearing loss increased 
rating claim, to June 28, 2004.  See Servello v. Derwinski, 3 
Vet. App. 196, 198-200 (1992) (the Board must look at all 
communications that can be interpreted as a claim, formal, or 
informal, for VA benefits).  

The regulations pertaining to the evaluation of hearing loss 
disabilities were revised in May 1999, and the record reflects 
that the Veteran did not file a formal or informal application 
for an increased rating prior to June 28, 2005.  The clinical 
evidence of record establishes that the appellant had met the 
revised criteria under 38 C.F.R. § 4.86 (1999) for a 40 percent 
evaluation for his hearing loss disability as of January 1997.  
As the Veteran demonstrated entitlement more than one year prior 
to his June 2005 claim for increase, pursuant to 38 U.S.C.A. § 
5110(g), the effective date must be one year prior to the date of 
the claim for increase which was June 28, 2005.  Thus, there is 
no legal basis to assign an earlier effective date than June 28, 
2004 because the Board is assigning the Veteran the earliest date 
available under the law.

The Board has also considered the whether the Veteran is entitled 
to an earlier effective date because a VA audiologist misinformed 
him in March 2001 that his hearing was not severe enough to 
warrant an increase in compensation.  Although it is unfortunate 
that the Veteran was misinformed regarding filing a claim, his 
claimed lack of awareness does not provide a legal basis for 
entitlement.  Erroneous advice given by a government employee 
cannot be used to estop the government from denying benefits.  
McTighe v. Brown, 7 Vet. App. 29 (1994).  Therefore, while it is 
unfortunate that the Veteran was unaware of his eligibility for 
increased benefits, that factor does not provide a basis for an 
allowance of this appeal.

(ii) Earlier Effective Date-Tinnitus

The Veteran maintains that because he has had tinnitus since 
active military service, the effective date for the award of 
service connection for this disability should be the date he was 
released from active military service, April 18, 1977.  In the 
alternative, he argues that an effective date of January 29, 
1997, the date of a VA examination report reflecting that he had 
complained of bilateral periodic tinnitus, should be assigned. 

The effective date of an evaluation and award of compensation on 
an original claim for compensation, such as here, will be the day 
following separation from active duty service or the date 
entitlement arose if claim is received within 1 year after 
separation from service; otherwise, date of receipt of claim or 
the date entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400(b)(2).

Here, the RO received the Veteran's informal claim for service 
connection for tinnitus on June 28, 2005.  A review of the record 
does not show that the Veteran submitted a claim, formal or 
informal, for service connection for tinnitus within one year 
from his discharge from active military service on April 18, 
1977.  On VA Form 21-526, Veteran's Application for Compensation 
or Pension, received by VA on May 2, 1977,  the Veteran clearly 
indicated that he was seeking VA compensation "Hearing loss."  
The Board recognizes the Veteran's statements that his tinnitus 
has existed since his military service, but points out there is 
no provision for payment of benefits from an earlier date based 
on a disorder's existence from a date previous to the receipt of 
the claim, unless the claim is filed within one year of 
separation from service.  See 38 C.F.R. §§ 3.400(b)(2).  
Therefore, assignment of an effective date of the day following 
discharge is not appropriate.  Instead, the appropriate effective 
date is the date of receipt of claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400(b)(2).  

In the alterative, the Veteran has argued that because he 
complained of periodic bilateral tinnitus at a VA examination 
conducted on January 29, 1997, an award of service connection for 
tinnitus should be established from that date.  The Veteran is 
essentially contending that he filed an informal claim for the 
benefits.  Under 38 C.F.R. § 3.157, a report of examination or 
hospitalization will be accepted as an informal claim for 
benefits.  However, the provisions of 38 C.F.R. § 3.157 only 
apply once a formal claim for compensation or pension has been 
allowed or compensation disallowed because the disability is not 
compensable, as opposed to a claim for original compensation such 
as in the Veteran's case.  Thus, an earlier effective date for 
the award of service connection for tinnitus is not warranted 
under the above-cited regulation. 

Overall, the evidence does not support the claim for an effective 
date prior to June 28, 2005 for the grant of service connection 
for tinnitus, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b).


ORDER

An earlier effective date of June 28, 2004 for the award of a 50 
percent disability rating for the service-connected hearing loss 
disability is granted, subject to the laws and regulations 
governing payment of monetary benefits.

An effective date prior to June 28, 2005 for the award of service 
connection for tinnitus is denied.



____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


